      Case 6:20-cv-00485-ADA Document 32-1 Filed 10/05/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              WACO DIVISION


WSOU INVESTMENTS, LLC d/b/a BRAZOS
LICENSING AND DEVELOPMENT,                Case No. 6:20-cv-00485-ADA

           Plaintiff,

     v.

DELL TECHNOLOGIES INC., DELL INC.,
EMC CORPORATION, AND VMWARE,
INC.,

           Defendants.



         DECLARATION OF BRIAN A. ROSENTHAL IN SUPPORT OF
    DEFENDANTS’ MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM
        Case 6:20-cv-00485-ADA Document 32-1 Filed 10/05/20 Page 2 of 2




I, Brian A. Rosenthal, declare as follows:

       1.      I am an attorney permitted to practice law before this Court pro hac vice and am

licensed to practice law in New York and the District of Columbia. I am a partner with the law

firm of Gibson, Dunn & Crutcher LLP and counsel of record for Defendants Dell Technologies

Inc., Dell Inc., EMC Corporation, and VMware, Inc. in the above-captioned action. I have

personal knowledge and/or am directly informed of the matters stated below and, if called, would

testify to them under oath.

       2.      Attached hereto as Exhibit A are true and correct copies of excerpts from the file

history of U.S. Patent No. 7,636,309, specifically from a June 5, 2009 Response and Amendment

filed by the applicant. These excerpts were retrieved from the United States Patent Office’s

website (https://portal.uspto.gov/pair/PublicPair) on October 3, 2020.

       3.      Attached hereto as Exhibit B are true and correct copies of excerpts from the file

history of U.S. Patent No. 7,636,309, specifically from an August 12, 2009 Examiner Interview

Summary.     These excerpts were retrieved from the United States Patent Office’s website

(https://portal.uspto.gov/pair/PublicPair) on October 3, 2020.

       I declare under penalty of perjury that the foregoing is true and correct.



Dated: October 5, 2020
                                              /s/ Brian A. Rosenthal___
                                              Brian A. Rosenthal




                                                 1
